Name: 2011/626/EU: Commission Implementing Decision of 22Ã September 2011 granting a derogation for implementing Regulation (EC) NoÃ 762/2008 of the European Parliament and of the Council on the submission by Member States of statistics on aquaculture with regard to the Czech Republic, the Grand Duchy of Luxembourg and the Republic of Austria (notified under document C(2011) 6533)
 Type: Decision_IMPL
 Subject Matter: fisheries;  accounting;  information technology and data processing;  European Union law;  economic analysis
 Date Published: 2011-09-23

 23.9.2011 EN Official Journal of the European Union L 246/33 COMMISSION IMPLEMENTING DECISION of 22 September 2011 granting a derogation for implementing Regulation (EC) No 762/2008 of the European Parliament and of the Council on the submission by Member States of statistics on aquaculture with regard to the Czech Republic, the Grand Duchy of Luxembourg and the Republic of Austria (notified under document C(2011) 6533) (Only the Czech, French and German texts are authentic) (2011/626/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 762/2008 of the European Parliament and of the Council of 9 July 2008 on the submission by Member States of statistics on aquaculture and repealing Council Regulation (EC) No 788/96 (1), and in particular Article 8(1) thereof, Whereas: (1) In accordance with Article 8 of Regulation (EC) No 762/2008, where inclusion in the statistics of a particular sector of aquaculture activities would cause difficulties not commensurate with the importance of that sector, the Commission may permit a Member State to exclude data covering that sector from the national data submitted or to employ estimation methods used to provide data for more than 10 % of the total production. (2) Requests have been made from the Czech Republic, the Grand Duchy of Luxembourg and the Republic of Austria for obtaining derogations. (3) The information provided by the Czech Republic, the Grand Duchy of Luxembourg and the Republic of Austria justifies that those derogation should be granted. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, instituted by Council Decision 72/279/EEC (2). (5) The measures provided for in this Decision complement Commission Decision 2010/76/EU of 9 February 2010 according a transitional period for implementing Regulation (EC) No 762/2008, of the European Parliament and of the Council on the submission by Member States of statistics on aquaculture with regard to the Czech Republic, Germany, Greece, Austria, Poland, Portugal and Slovenia (3), HAS ADOPTED THIS DECISION: Article 1 1. The Czech Republic may submit for the value of the production of each species other than Cyprinus carpio (Common carp) estimated data only, for a period ending on 31 December 2012. 2. This derogation is granted for reference years 2009-2011. Article 2 1. The Grand Duchy of Luxembourg is granted derogation from its obligation to submit statistics on the entire aquaculture sector for a period ending on 31 December 2012. 2. This derogation is granted for reference years 2008-2011. Article 3 1. The Republic of Austria may submit for the value of the production of each species and for the production of each species in the hatcheries and nurseries sector estimated data only, for a period ending on 31 December 2012. 2. This derogation is granted for reference year 2011. Article 4 1. This Decision is addressed to the Czech Republic, the Grand Duchy of Luxembourg and the Republic of Austria and shall be notified to them. 2. This Decision shall take effect upon such notification. Done at Brussels, 22 September 2011. For the Commission Olli REHN Member of the Commission (1) OJ L 218, 13.8.2008, p. 1. (2) OJ L 179, 7.8.1972, p. 1. (3) OJ L 37, 10.2.2010, p. 70.